DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system comprising first and second fuel cells, first and second supply systems configured to respectively control first and second flow rates of cathode gas supplied to the fuel cells, a switching device, a switching control unit, an open circuit voltage obtaining unit, and a supply system control unit programmed to increase and decrease the first and second open circuit voltages so as to respectively converge within first and second target ranges by controlling the first and second supply systems to increase and decrease the first and second flow rates.
Edmiston et al. (US 2012/0088171 A1) is considered to be the closest relevant prior art to independent claims 1 and 6.  Edmiston et al. in view of Yamanaka et al. discloses most of the claim limitations as set forth previously (see OA dated 04/28/2021).
However, Edmiston et al. does not disclose, teach, fairly suggest, nor render obvious the recited supply system control unit programmed to increase and decrease the first and second open circuit voltages so as to respectively converge within first and second target ranges by controlling the first and second supply systems to increase and decrease the first and second flow rates.  As persuasively argued by Applicant (see Remarks dated 06/11/2021), Edmiston et al. does not disclose a specially programmed control unit programmed to increase and decrease open circuit voltages so as to converge within target ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/15/2021